DETAILED ACTION

This action is in response to the Application filed on 12/12/2019.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 5 and 11 – 15, drawn to an integrated circuit, classified in H02M3/157.
III. Claims 6 - 10 drawn to an integrated circuit, classified in H03K5/05.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive.
Invention I comprises “a logic circuit comprising a first logic inverter, a first AND logic gate, and a first multiplexer, wherein the first logic inverter has an input coupled to a most significant bit of the output of the LFSR, wherein the first AND logic gate has a first input coupled to a second most significant bit of the output of the LFSR and a second input coupled to an output of the first logic inverter, wherein a selector input of the first multiplexer is coupled to an output of the first AND logic gate, a first input of the first multiplexer is coupled to the second most significant bit of the output of the LFSR, and a second input of the first multiplexer is coupled to a logic low source” that Invention II does not have. Invention II comprises “to generate a pseudo- random sequence of timebase control word values; a spectral shaping post-processing component coupled to the LFSR and configured to adapt at least some of the timebase control word values; and a timebase signal generator coupled to the LFSR and to the spectral shaping post- processing component, wherein the timebase signal generator is configured to generate a timebase of the timebase generator based on the timebase control word received from the LFSR and from the spectral shaping post- processing component, wherein the adaptation of at least some of the timebase control word values by the spectral shaping post-processing component is to regulate the timebase signal generator to produce a predefined timebase spectrum” that Invention I does not have.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX TORRES-RIVERA whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838